
	
		II
		109th CONGRESS
		2d Session
		S. 3627
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit the Department of Defense and the Department
		  of Energy from selling, distributing, or transferring elemental mercury, to
		  prohibit the export of elemental mercury, and for other purposes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Market Minimization Act of
			 2006.
		2.FindingsCongress finds that—
			(1)mercury and
			 mercury compounds are highly toxic to humans, ecosystems, and wildlife;
			(2)as many as 10
			 percent of women in the United States of childbearing age have mercury in the
			 blood at a level that could put a baby at risk;
			(3)as many as
			 630,000 children born annually in the United States are at risk of neurological
			 problems related to mercury;
			(4)the most
			 significant source of mercury exposure to people in the United States is
			 ingestion of mercury-contaminated fish;
			(5)the Environmental
			 Protection Agency reports that, as of 2004—
				(A)44 States have
			 fish advisories covering over 13,000,000 lake acres and over 750,000 river
			 miles;
				(B)in 21 States the
			 freshwater advisories are statewide; and
				(C)in 12 States the
			 coastal advisories are statewide;
				(6)the long-term
			 solution to mercury pollution is to minimize global mercury use and releases to
			 eventually achieve reduced contamination levels in the environment, rather than
			 reducing fish consumption since uncontaminated fish represents a critical and
			 healthy source of nutrition worldwide;
			(7)mercury pollution
			 is a transboundary pollutant, depositing locally, regionally, and globally, and
			 affecting water bodies near industrial sources (including the Great Lakes) and
			 remote areas (including the Arctic Circle);
			(8)the free trade of
			 mercury and mercury compounds on the world market, at relatively low prices and
			 in ready supply, encourages the continued use of mercury outside of the United
			 States, often involving highly dispersive activities such as artisinal gold
			 mining;
			(9)the intentional
			 use of mercury is declining in the United States as a consequence of process
			 changes to manufactured products (including batteries, paints, switches, and
			 measuring devices), but those uses remain substantial in the developing world
			 where releases from the products are extremely likely due to the limited
			 pollution control and waste management infrastructures in those
			 countries;
			(10)the member
			 countries of the European Union collectively are the largest source of mercury
			 exports globally;
			(11)the European
			 Union is in the process of enacting legislation that will prohibit mercury
			 exports by not later than 2011;
			(12)the United
			 States is a net exporter of mercury and, according to the United States
			 Geologic Survey, exported 506 metric tons of mercury more than the United
			 States imported during the period of 2000 through 2004; and
			(13)banning exports
			 of mercury from the United States will have a notable affect on the market
			 availability of mercury and switching to affordable mercury alternatives in the
			 developing world.
			3.Prohibition on
			 sale, distribution, or transfer of mercury by Department of Defense or
			 Department of EnergySection 6
			 of the Toxic Substances Control Act (15 U.S.C. 2605) is amended by adding at
			 the end the following:
			
				(f)Mercury
					(1)Prohibition on
				sale, distribution, and transfer by Department of
				DefenseEffective as of the date of enactment of this subsection,
				the Secretary of Defense may not convey, sell, distribute, or otherwise
				transfer to any other department or agency of the Federal Government, any State
				or local government, or any private person or entity any elemental mercury
				under the control or jurisdiction of the Department of Defense.
					(2)Prohibition on
				sale, distribution, and transfer by Department of
				EnergyEffective as of the date of enactment of this subsection,
				the Secretary of Energy may not convey, sell, distribute, or otherwise transfer
				to any other department or agency of the Federal Government, any State or local
				government, or any private person or entity any elemental mercury under the
				control or jurisdiction of the Department of Energy.
					(3)ExceptionThe
				prohibitions in paragraphs (1) and (2) shall not apply to the transfer of
				elemental mercury to any storage or other facility established under section
				12(c)(3).
					.
		4.Prohibition on
			 export of mercurySection 12
			 of the Toxic Substances Control Act (15 U.S.C. 2611) is amended—
			(1)in subsection (a)
			 by striking subsection (b) and inserting subsections (b)
			 and (c); and
			(2)by adding at the
			 end the following:
				
					(c)Prohibition on
				export of mercury
						(1)Elemental
				mercuryEffective January 1, 2010, the export of elemental
				mercury from the United States is prohibited.
						(2)Extension of
				prohibition to mercury compounds
							(A)In
				generalBeginning on January 1, 2010, the President may prohibit
				the export of any mercury compound from the United States as necessary—
								(i)to avoid
				subversion of the mercury ban; and
								(ii)to achieve the
				full force and effect of the prohibition under paragraph (1).
								(B)Notice to
				Congress
								(i)In
				generalIf the President exercises the authority in subparagraph
				(A), the President shall notify Congress.
								(ii)RequirementsA
				notification under clause (i) shall describe—
									(I)each mercury
				compound the export of which from the United States will be prohibited;
				and
									(II)a justification
				of the prohibition of export of each compound.
									(3)Storage of
				excess mercury
							(A)Establishment
				of storage capacityIn order to implement the prohibition on the
				export of elemental mercury under paragraph (1) and the prohibition, if any, on
				the export of mercury compounds under paragraph (2), the President shall
				establish the capacity (including 1 or more storage facilities) to store safely
				such elemental mercury and mercury compounds covered by the prohibitions as are
				in excess of quantities necessary for domestic consumption.
							(B)RegulationsThe
				establishment and operation of facilities to provide the capacity required by
				subparagraph (A) shall be governed by such regulations as the President may
				prescribe for purposes of this paragraph.
							(4)Inapplicability
				of unreasonable risk requirementSubsection (a) shall not apply
				to this
				subsection.
						.
			
